*896ORDER
PER CURIAM.
Defendant Jason Kennedy appeals from the judgment entered after a jury convicted him of sexual assault in violation of Section 566.040, RSMo 1994. Pursuant to the jury’s recommendation, the trial court sentenced Defendant to five years of imprisonment in the Missouri Department of Corrections. Defendant appeals, contesting the sufficiency of the evidence to support his conviction.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable juror could have found Defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993); State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).